UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 01-1775



RONNIE CLARKE,

                                               Plaintiff - Appellant,

          versus


SOUTHSIDE VIRGINIA TRAINING CENTER; CHANDRA
GRIFFIN; LEE H. YOUNGER; JAMES R. MACINTYRE;
GEORGE HUSBAND; RANDY PRICE; INDIA SUE RIDOUT,

                                              Defendants - Appellees.



Appeal from the United States District Court for the Eastern Dis-
trict of Virginia, at Richmond. James R. Spencer, District Judge.
(CA-00-686)


Submitted:   August 9, 2001                 Decided:   August 14, 2001


Before NIEMEYER, MOTZ, and GREGORY, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Ronnie Clarke, Appellant Pro Se. Anthony Philip Meredith, OFFICE
OF THE ATTORNEY GENERAL OF VIRGINIA, Richmond, Virginia, for
Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Ronnie Clarke appeals from the district court’s order granting

Appellees’ motion to dismiss his civil action as untimely. We have

reviewed the record and the district court’s order and find no

reversible error.     Accordingly, we affirm on the reasoning of the

district court.     Clarke v. Southside Virginia Training Ctr., No.

CA-00-686 (E.D. Va. May 11, 2001).     We dispense with oral argument

because the facts and legal contentions are adequately presented in

the materials before the court and argument would not aid the

decisional process.




                                                            AFFIRMED




                                   2